While I concur in regard to the first assignment of error, I must respectfully dissent as to the majority's disposition of the second assignment of error.
The trial court properly granted summary judgment to the appellee on the uninsured motorist coverage. Appellant is not entitled to such coverage under R.C. 3937.18. As the court has stated in regard to the first assignment of error, under theDairyland standard the household exclusion in the present case is clear and unambiguous, neither unreasonable nor against public policy, and is, therefore, valid.
I disagree with the conclusion that the trial court erred in denying appellant coverage under the uninsured motorist provision of the policy as alleged in the second assignment of error. It is clearly inconsistent to grant appellant coverage under his policy's uninsured motorist provision in the presence of a valid household exclusion clause. In a similar circumstance, the Fifth District Court of Appeals stated that an automobile does not become uninsured simply because an exclusion applies to a person who maintains the policy. Nussbaum v.Progressive Cas. Ins. Co. (1988), 61 Ohio App.3d 1,572 N.E.2d 119. To hold otherwise would nullify an exclusion already determined to be valid.